DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 20190050023 A1.


    PNG
    media_image1.png
    676
    1052
    media_image1.png
    Greyscale

Regarding claim 1, Wu discloses a foldable electronic device, comprising: 
a housing having a first housing portion (first end 16 in Fig. 5) and a second housing portion (second end 16 in Fig. 5) coupled with hinge structures (22/260/204/24 in Fig. 5 and 6), 
wherein the hinge structures (22/260/204/24) include first members (24 in Fig. 5) and second members (22/260/204 in Fig. 6) respectively configured to rotate relative to each other about respective pivot points (O as depicted in Fig. 11-12); and 
a flexible display (32 in Fig. 3) that overlaps the first housing portion (first end 16), the hinge structures (22/260/204/24) and the second housing portion (second end 16 as depicted in Fig. 1 and 3), 
wherein the pivot points (O in Fig. 11) define a reduced stress plane (plane of folding region of 32; which is inherently stress reducing due to the pivot points being positioned within display 32 as this lowers a length difference see [0060]) that lies within the flexible display (32; as would be the case in the augmented view of Fig. 11, since 32 is position above 34; and according to [0063] which discloses that in FIGS. 11-12, the rotation center O should be higher than the top surface of the supporting plate 34).

Regarding claim 3, Wu discloses the foldable electronic device defined in claim 2 further comprising a flexible sheet (34 in Fig. 3) of metal (see [0058]) between the flexible display (32) and the hinge structures (22/260/204/24).

Regarding claim 4, Wu discloses the foldable electronic device defined in claim 1 wherein the first and second members (22/260/204/24) comprise, respectively, links (24 in Fig. 5) and bars (22/260/204 in Fig. 6) with stop surfaces (end surfaces of 246 and surface of 260 in Fig. 6).

Regarding claim 7, Wu discloses the foldable electronic device defined in claim 1 wherein the first and second members (22/260/204/24) have respective curved bearing surfaces (surfaces of 246 and surface of 260 as depicted in Fig. 6).

Regarding claim 8, Wu discloses the foldable electronic device defined in claim 1 wherein the first members (24) have convex surfaces (244 in Fig. 6) that face the flexible display (32 as depicted in Fig. 11 and 17).

Regarding claim 14, Wu discloses a foldable electronic device, comprising: 
a housing having a first housing portion (first end 16 in Fig. 5) and having a second housing portion (second end 16 in Fig. 5) coupled at hinge structures (22/260/204/24 in Fig. 5 and 6), 
wherein the hinge structures (22/260/204/24) include a plurality of links (24 in Fig. 5) and a plurality of bars (22/260/204 in Fig. 6), 
wherein the links (24) and bars (22/260/204) have opposing curved bearing surfaces (curved surfaces of 246,226 as depicted in Fig. 6),
wherein the curved bearing surfaces (curved surfaces of 226) of the bar (22/260/204) have a first curvature (as depicted in Fig. 6),  
wherein the bars (22/260/204) have convex outer surfaces (convex outer surfaces 224/260/204 as depicted in Fig. 6) opposite the curved bearing surface (curved surface of 226) of the bars (22/260/204), and
wherein the convex outer surfaces (convex outer surfaces 224/260/204) have a second curvature that is different from the first curvature (as depicted in Fig. 6 the curvatures are different), and
wherein each link (24) is configured to rotate about a pivot point (O in Fig. 11-12) relative to an associated one of the bars (22/260/204); and 
a flexible display (32 in Fig. 3) that overlaps the first housing portion (first end 16) , the convex outer surfaces of the bars (22/260/204) in the hinge structures, and the second housing portion (second end 16 as depicted in Fig. 1 and 3),
wherein the pivot points (O in Fig. 11) define a reduced stress plane (plane of folding region of 32; which is inherently stress reducing due to the pivot points being positioned within display 32 as this lowers a length difference see [0060]) that lies within the flexible display (32; as would be the case in the augmented view of Fig. 11, since 32 is position above 34; and according to [0063] which discloses that in FIGS. 11-12, the rotation center O should be higher than the top surface of the supporting plate 34).

Regarding claim 17, Wu discloses the foldable electronic device defined in claim 14 wherein each of the bars (22/260/204) has a stop surface (surface of 260) and wherein each of the links (24) has an opposing stop surface (end surfaces of 246 in Fig. 6).

Regarding claim 18, Wu discloses the foldable electronic device defined in claim 14 wherein, when the first and second housing portions (first and second ends of 16) are folded together (as depicted in Fig. 18), the display (32) is folded outwardly and a bent portion of the display (32) is supported on an outwardly facing surface of the hinge structures (22/260/204/24 as depicted in Fig. 18).

Regarding claim 19, Wu discloses the foldable electronic device defined in claim 14 wherein each bar (22/260/204) has a first portion (22 in Fig. 5) and a second portion (204 in Fig. 6) joined by a post (260 in Fig. 6) and wherein each link (24) has an opening (246 in Fig. 6) through which the post (260) protrudes (as depicted in Fig. 11).

Regarding claim 20, Wu discloses the foldable electronic device defined in claim 19 wherein the posts (260) have stop surfaces (surfaces of 260) that are configured to contact corresponding side surfaces of the openings (246) and thereby stop bending of the hinge structures (22/260/204/24) as the first and second housing portions (first and second ends of 16) are folded together (as depicted in Fig. 12 and 18).

Claim(s) 1, 3-4, 7-8, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu US 10070546.

Regarding claim 1, Hsu discloses a foldable electronic device, comprising: 
a housing (inherent housing of display apparatus 1000 not shown in Fig. 1) having a first housing portion (inherent left housing portion not shown in Fig. 1) and a second housing portion (inherent right housing portion not shown in Fig. 1) coupled with hinge structures (222/30 in Fig. 15), 
wherein the hinge structures (30) include first members (3 in Fig. 15) and second members (3 in Fig. 15) respectively configured to rotate relative to each other about respective pivot points (C as depicted in Fig. 15-16); and 
a flexible display (400 in Fig. 1 and 15) that overlaps the first housing portion (inherent left housing portion), the hinge structures (222/30) and the second housing portion (inherent right housing portion as depicted in Fig. 1 and 15), 
wherein the pivot points (C) define a reduced stress plane (plane S in Fig. 16 of foldable region of display 400; plane S is a reduced stress plane as the length of plane S is always unchanged during rotation see Col. 9 ln. 50-52) that lies within the flexible display (400 as depicted in Fig. 15).

Regarding claim 3, Hsu discloses the foldable electronic device defined in claim 2 further comprising a flexible sheet (300 which includes 302/303 in Fig. 6 and 15) of metal (see Col. 7 ln. 14-16) between the flexible display (400) and the hinge structures (222/30 as depicted in Fig. 15).

Regarding claim 4, Hsu discloses the foldable electronic device defined in claim 1 wherein the first and second members (3 and 3) comprise, respectively, links (315 in Fig. 14) and bars (32 in Fig. 14) with stop surfaces (3161/321 in Fig. 14).

Regarding claim 7, Hsu discloses the foldable electronic device defined in claim 1 wherein the first and second members (3 and 3) have respective curved bearing surfaces (curves surfaces of 32 and 316/314 as depicted in Fig. 14).

Regarding claim 8, Hsu discloses the foldable electronic device defined in claim 1 wherein the first members (3) have convex surfaces (314 as depicted in Fig. 14) that face the flexible display (400 as depicted in Fig. 15-16).

Regarding claim 14, Hsu discloses a foldable electronic device, comprising: 
a housing (inherent housing of display apparatus 1000 not shown in Fig. 1) having a first housing portion (inherent left housing portion not shown in Fig. 1) and having a second housing portion (inherent right housing portion not shown in Fig. 1) coupled at hinge structures (222/30 in Fig. 15), 
wherein the hinge structures (222/30) include a plurality of links (315 in Fig. 14) and a plurality of bars (32 in Fig. 14), 
wherein the links (315) and bars (32) have opposing curved bearing surfaces (bottom curved surfaces of 32 and curved surfaces of 316 as depicted in Fig. 14), wherein the curved bearing surfaces (bottom curved surface of 32 having termination 321) of the bar (32) have a first curvature (as depicted in Fig. 14), 
wherein the bars (32) have convex outer surfaces (convex top surfaces of 32 as depicted in Fig. 14) opposite the curved bearing surface (bottom curved surface of 32 having termination 321) of the bars (32), and
wherein the convex outer surfaces have a second curvature that is different from the first curvature, and
wherein each link (315) is configured to rotate about a pivot point (C in Fig. 14-16) relative to an associated one of the bars (32); and 
a flexible display (400 in Fig. 1 and 15) that overlaps the first housing portion (inherent left housing portion not shown) , the convex outer surfaces of the bars (32) in the hinge structures, and the second housing portion (inherent left housing portion not shown, as depicted in Fig. 1),
wherein the pivot points (C) define a reduced stress plane (plane S in Fig. 16 of foldable region of display 400; plane S is a reduced stress plane as the length of plane S is always unchanged during rotation see Col. 9 ln. 50-52) that lies within the flexible display (400 as depicted in Fig. 15).

Regarding claim 17, Hsu discloses the foldable electronic device defined in claim 14 wherein each of the bars (32) has a stop surface (surface of 321 in Fig. 14) and wherein each of the links (315) has an opposing stop surface (surfaces of 3161 in Fig. 14).

Regarding claim 18, Hsu discloses the foldable electronic device defined in claim 14 wherein, when the first and second housing portions (inherent left and right housing portion not shown) are folded together (as depicted in Fig. 16), the display (400) is folded outwardly and a bent portion of the display (400) is supported on an outwardly facing surface of the hinge structures (222/30 as depicted in Fig. 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 14 above, and further in view of Zhang WO 2019174350 A1.

Regarding claim 2, Wu discloses the foldable electronic device defined in claim 1.
Wu does not explicitly disclose that the flexible display comprises an organic light-emitting diode display having a layer of pixels.
However, Zhang discloses a flexible display (30 in Fig. 1) comprises an organic light-emitting diode display (OLED panel 30 see pg. 5 ln. 12) having a layer of pixels (inherent layer of pixels of OLED panel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible display of Wu comprise an organic light-emitting diode display having a layer of pixels, as taught by Zhang, in order to display images.

Regarding claim 16, Wu discloses the foldable electronic device defined in claim 14, wherein the pivot points (O) define the reduced stress plane (foldable region of display 32) lies within the flexible display (32).
Wu does not explicitly disclose that the flexible display comprises an array of organic light-emitting diode pixels.
However, Zhang discloses a flexible display (30 in Fig. 1) comprises an array of organic light-emitting diode pixels (OLED panel 30 see pg. 5 ln. 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible display of Wu comprise an array of organic light-emitting diode pixels, as taught by Zhang, in order to display images.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims 1 and 14 above, and further in view of Zhang WO 2019174350 A1.

Regarding claim 2, Hsu discloses the foldable electronic device defined in claim 1.
Hsu does not explicitly disclose that the flexible display comprises an organic light-emitting diode display having a layer of pixels.
However, Zhang discloses a flexible display (30 in Fig. 1) comprises an organic light-emitting diode display (OLED panel 30 see pg. 5 ln. 12) having a layer of pixels (inherent layer of pixels of OLED panel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible display of Hsu comprise an organic light-emitting diode display having a layer of pixels, as taught by Zhang, in order to display images.

Regarding claim 16, Hsu discloses the foldable electronic device defined in claim 14, wherein the pivot points (C) define the reduced stress plane (foldable region of display 400) lies within the flexible display (400).
Hsu does not explicitly disclose that the flexible display comprises an array of organic light-emitting diode pixels.
However, Zhang discloses a flexible display (30 in Fig. 1) comprises an array of organic light-emitting diode pixels (OLED panel 30 see pg. 5 ln. 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible display of Hsu comprise an array of organic light-emitting diode pixels, as taught by Zhang, in order to display images.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 14, Applicant argues that Wu and Hsu fail to show or suggest that rotation centers O and center of circles C define a reduced stress plane.
The Examiner respectfully disagrees.

Wu in [0060] discloses that if the rotation centers O are lower than the top surface of the top surface of movable element 22 and 24 a displacement L is caused by the rotation thereby creating a length difference from the unfolded state to the folded state. 
Alternatively, Wu in [0060] discloses that if the rotation centers O are higher than the top surface of the top surface of movable element 22 and 24, a length difference from the unfolded state to the folded state is reduced.
Given that the rotation centers O should be higher than the top surface of the supporting plate 34 according to  [0063], and would be position within the flexible display 32; 
the length of the plane defined by the rotation centers O would be less susceptible to a length difference from the unfolded state to the folded state thereby reducing stress.
Therefore, Wu discloses that the pivot points define a reduced stress plane.

Similarly, Hsu discloses in Col. 9 ln. 50-52 that the length of the plane S in Fig. 15-16 is always unchanged from the unfolded state to the folded state.
Therefore, for the same reason Hsu also discloses that the pivot points define a reduced stress plane.

And so, claims 1-4, 7-8, 14 and 16-20 stand rejected over Wu and Hsu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841